Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kyle Hepner on June 03, 2022
The application has been amended as follows: 
In claim 12, the last paragraph has been amended as follows:
-- wherein a connection between the collar and the base secures a position of the needle relative to the longitudinal axis of the yoke. --
 
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agriculture harvesting machine comprising:… wherein the yoke includes a hexagonal tube and the base includes a hexagonal inner portion, in combination with the rest of the claimed limitations.
Claim 5 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agriculture harvesting machine comprising:… a needle connected to the needle coupling, the needle including a tip and a footing, the footing having a curved wall extending between a second upper flange and a second lower flange; wherein the needle is connected to the needle coupling by a first fastener extending through the first upper flange and the second upper flange, a second fastener extending through the first lower flange and the second lower flange, and the curved wall is positioned in the tapered groove, in combination with the rest of the claimed limitations.
Claim 12 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agriculture harvesting machine comprising:… a needle connected to the needle coupling, the needle including a tip and a footing; wherein a connection between the collar and the base secures a position of the needle relative to the longitudinal axis of the yoke, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        June 3, 2022